          Case 7:21-mj-00405-UA Document 1 Filed 01/13/21 Page 1 of 8



Approved:      ________________________________
               BENJAMIN A. GIANFORTI
               Assistant United States Attorney

Before:        HONORABLE JUDITH C. McCARTHY
               United States Magistrate Judge
               Southern District of New York

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
                                   :
UNITED STATES OF AMERICA           :
                                   :            21 Mag. 405
          -v.-                     :            RULE 5(c)(3) AFFIDAVIT
                                   :
WILLIAM JOSEPH PEPE,               :
                                   :
                Defendant.         :
                                   :
-----------------------------------x

SOUTHERN DISTRICT OF NEW YORK, ss:

          JONATHAN WELSH, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

          On or about January 11, 2021 the United States
District Court for the District of Columbia (the “DDC”) issued a
warrant for the arrest of William Joseph Pepe” (the “Warrant”).
The Warrant was based upon a complaint charging William Joseph
Pepe with one count of knowingly entering or remaining in any
restricted building or grounds without lawful authority, in
violation of 18 U.S.C. §§ 1752(a)(1) and (2) (the “Complaint”).
Copies of the Warrant, Complaint, and supporting affidavit are
attached.

          I believe that WILLIAM JOSEPH PEPE, the defendant, who
was taken into FBI custody on January 12, 2021, in the Southern
District of New York, is the same individual as the William
Joseph Pepe who is wanted by the DDC.

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:




                                      1
       Case 7:21-mj-00405-UA Document 1 Filed 01/13/21 Page 2 of 8



          1.   I am a Special Agent with the FBI. I have been
personally involved in determining whether WILLIAM JOSEPH PEPE,
the defendant, is the same individual as the “William Joseph
Pepe” named in the Warrant. Because this Affidavit is being
submitted for the limited purpose of establishing the identity
of the defendant, I have not included in this Affidavit each and
every fact that I have learned. Where I report statements made
by others, those statements are described in substance and in
part, unless otherwise noted.

          2.   Based on my discussions with other members of law
enforcement, I know that:

          a.   WILLIAM JOSEPH PEPE, the defendant, was arrested
on or about January 12, 2021, at approximately 1 p.m., in White
Plains, New York. As the arresting officers approached PEPE, one
of them called his name and he turned around. When one of the
arresting officers asked PEPE if he knew what he was being
approached about, PEPE responded, in substance and in part, “the
thing in DC?” When one of the arresting officers asked PEPE what
he was referring to, PEPE responded, in substance and in part,
“the thing at the Capitol.” Based on my review of the Complaint,
I understand this to be a reference to the incident alleged
therein.

          b.   Subsequently, PEPE provided his New York State
Driver’s License and badge issued by the Metropolitan Transit
Authority, which confirmed that his name is William Joseph Pepe.

          3.   Based on my own observation of WILLIAM JOSEPH
PEPE, the defendant, I also believe him to be the individual
depicted in the photograph contained in the Complaint.

          WHEREFORE, deponent prays that WILLIAM JOSEPH PEPE,
the defendant, be bailed or imprisoned, as the case may be.


                                 _______________________________
                                 JONATHAN WELSH
                                 Special Agent
                                 FBI


Sworn to me through the transmission of this Affidavit by
reliable electronic means, pursuant to Federal Rules of Criminal




                                   2
       Case 7:21-mj-00405-UA Document 1 Filed 01/13/21 Page 3 of 8



Procedure 41(d)(3) and 4.1 On: _________________________


____________________________________
HONORABLE JUDITH C. McCARTHY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   3
                              Case 7:21-mj-00405-UA Document 1 Filed 01/13/21 Page 4 of 8
$2 5HY $UUHVW:DUUDQW



                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                    IRUWKH
                                                          District of Columbia
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                    :,//,$0 -26(3+ 3(3(                                        &DVH1R




                               Defendant


                                                        $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         :,//,$0 -26(3+ 3(3(                                                                                
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW         u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                        u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
  86& D  DQG  .QRZLQJO\(QWHULQJRU5HPDLQLQJLQDQ\5HVWULFWHG%XLOGLQJRU*URXQGV:LWKRXW/DZIXO
  $XWKRULW\




'DWH           
                                                                                              Issuing officer’s signature

&LW\DQGVWDWH         :DVKLQJWRQ '&                                             =LD0)DUXTXL 86 0DJLVWUDWH-XGJH
                                                                                               Printed name and title


                                                                    5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                            DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                             

'DWH
                                                                                            Arresting officer’s signature



                                                                                               Printed name and title
                        Case 7:21-mj-00405-UA Document 1 Filed 01/13/21 Page 5 of 8
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                 IRUWKH
                                                       District of Columbia
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                              Y
                  :,//,$0-26(3+3(3(
                                                                            &DVH1R
                  '2%



                            Defendant(s)


                                                  &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                    -DQXDU\                LQWKHFRXQW\RI                              LQWKH
                        'LVWULFWRI           &ROXPELD          WKHGHIHQGDQW V YLRODWHG

             Code Section                                                     Offense Description
 86&  D  DQG                          .QRZLQJO\(QWHULQJRU5HPDLQLQJLQDQ\5HVWULFWHG%XLOGLQJRU*URXQGV
                                                 :LWKRXW/DZIXO$XWKRULW\




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DWWDFKHG 6WDWHPHQW RI )DFWV




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                               Complainant’s
                                                                                               Comp
                                                                                                  plainant signature

                                                                                         3DXO - )LVKHU 6SHFLDO $JHQW
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\7HOHSKRQH VSHFLI\UHOLDEOH
HOHFWURQLFPHDQV 

'DWH             
                                                                                                  Judge’s signature

&LW\DQGVWDWH                           :DVKLQJWRQ '&                      =LD0)DUXTXL8QLWHG6WDWHV0DJLVWUDWH-XGJH
                                                                                                Printed name and title
           Case 7:21-mj-00405-UA Document 1 Filed 01/13/21 Page 6 of 8




                                   STATEMENT OF FACTS

        On January 6, 2021, your affiant, Paul J. Fisher, was on duty and performing my official
duties as a Special Agent. Specifically, I am assigned to the Federal Bureau of Investigation,
Washington Field Office, Squad CR-18, tasked with investigating criminal activity in and around
the Capitol grounds. As a Special Agent, I am authorized by law or by a Government agency to
engage in or supervise the prevention, detention, investigation, or prosecution of a violation of
Federal criminal laws. The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police.
Restrictions around the U.S. Capitol include permanent and temporary security barriers and posts
manned by U.S. Capitol Police. Only authorized people with appropriate identification are allowed
access inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also
closed to members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Vice President Mike Pence was present and presiding in
the Senate Chamber.

        With the joint session underway and with Vice President Mike Pence presiding, a large
crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the
exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
the crowd away from the Capitol building and the proceedings underway inside. At approximately
2:00 p.m., certain individuals in the crowd forced their way through, up, and over the barricades
and officers of the U.S. Capitol Police, and the crowd advanced to the exterior façade of the
building. At such time, the joint session was still underway and the exterior doors and windows of
the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police attempted
to maintain order and keep the crowd from entering the Capitol; however, shortly after 2:00 p.m.,
individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows.
Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        William Joseph PEPE (hereafter PEPE) was photographed inside the United States Capitol
during the events that transpired the afternoon of January 6, 2021. The photograph was displayed
to the public from various media outlets. After the photograph was displayed for the public, PEPE
          Case 7:21-mj-00405-UA Document 1 Filed 01/13/21 Page 7 of 8




was identified as an employee of the Metro Transit Authority (hereafter MTA). MTA’s
investigation revealed that PEPE used sick leave for January 6, 2021 in order to travel to
Washington, D.C. for the aforementioned events. MTA then suspended PEPE. The photograph of
PEPE during the events of January 6, 2021 can be found at the following URL:
https://www.nbcnewyork.com/news/local/mta-suspends-metro-north-worker-for-calling-out-
sick-to-attend-capitol-riot/2820726/.




       The Federal Bureau of Investigation, New York Field Office, confirmed through a MTA
Task Force Officer that PEPE was in fact an employee of MTA and that PEPE used sick leave for
the day PEPE was photographed in the United States Capitol. Further, PEPE was identified by
MTA employees using the photograph included in this Statement of Facts. PEPE is a MTA
employee assigned to the Mechanical Department as a Laborer in the Brewster Yard in New York.
MTA provided the following photo:
           Case 7:21-mj-00405-UA Document 1 Filed 01/13/21 Page 8 of 8




        Based on the foregoing, your affiant submits that there is probable cause to believe that
William Joseph PEPE violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.


       .

                                                     _________________________________
                                                      ___
                                                       _ ______ _ ___
                                                     Paul
                                                      aul J. Fisher,
                                                             Fishher, Special
                                                                      S       Agent
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 11th day of January 2021.


                                                     ___________________________________
                                                     =LD0)DUXTXL
                                                     U.S. MAGISTRATE JUDGE
